Opinion by
Mb. Justice Williams,
“ Potior est conditio defendentis.” A series of circumstances *532may make an equitable defence to an action at law, that would not sustain an action, or justify a chancellor in finding and specifically enforcing a parol contract in equity.
This appeal is taken from a judgment in ejectment in favor of the plaintiff. The verdict upon which it is entered was rendered under a binding direction from the learned trial judge that the controversy on which the case depended had been already adjudicated by the decree of a court of competent jurisdiction, made between the same parties, so that the subject was res adjudicata. The facts as they appeared on the trial .are that the parties are the heirs at law of John L. Lewis, deceased, whose death took place on the twentieth day of May, 1.869. Nearly fifteen years after his death the present defendants, who were, and had been since the death of their father, in possession of the Clingan farm, were desirous of perfecting their title to it and filed a bill in equity for that purpose. They set out, and asked the court to execute, a parol contract for the partition of their father’s estate under which Thomas S. Lewis was to release his interest, which was apparently an equal undivided one half in the Clingan farm, in consideration, inter alia, of the conveyance to him of a farm known as the Center county farm. The case went to a master who found that the contract proved was made between the defendant and his father in his lifetime, and that the plaintiffs were not parties to it. Upon this question he expresses his conclusion in these words: “ In the present case we have an arrangement made between father and son in contemplation of the father’s decease. A parol agreement of an executory nature to which the defendant’s sisters are not privy and of whose willingness to adopt and ratify it we must resort to inference.” Having disposed of their right to relief on this ground he goes on to say, what was not necessary for the purposes of the case, but what was nevertheless true, that if the parties had shown a contract made with themselves instead of with their father it would have been bad under the statute of frauds. In view of all the circumstances, he reached and reported the following conclusion for the consideration of the chancellor: “Under all the circumstances of the case .... a chancellor ought; to decline to interfere, but leave the parties to their legal remedies.” The report-*533of the master was concurred in by the court and a decree made in accordance with his recommendations.
If now we assume that the question raised by this action at law is one of those actually presented upon hearing of the bill in equity, we should not overlook the fact that the decree was not intended to conclude the parties in, but to remit them to a court of law. The recommendation of the master adopted and acted on by the chancellor, advised that he “ ought to decline to interfere, but leave the parties to their legal remedies.”' Upon the facts disclosed by the bill it was apparent that the plaintiffs claimed no part of the land in the actual possession of Thomas S. Lewis. They conceded his right, under the arrangement they set out, to hold that which was in his possession. What they asked was a release of his apparent title to one half of the Clingan farm of which they had exclusive possession, and which they alleged they should have a complete title to as their part of their father’s real estate. When the chancellor remitted them to a court of law he meant necessarily that upon the facts disclosed by them they must wait till their possession was attacked, if it ever should be, and then set up all the facts by way of an equitable defence to such action. This they have done. After twenty years of exclusive and peaceable possession, their right, to an equal undivided one half, is at the last moment challenged by their brother in an action of ejectment. They are now in a court of law where the decree in equity sent them. They have a right to set up any facts that make it inequitable for their brother to assert his legal title against them. They offer to do so. Their offer is rejected not because the facts set out in it were not relevant and competent, but because they have been passed upon and disposed of by the decree in equity. If any other decree was made than that recommended by the master it does not appear upon the paper books nor is it suggested in the argument for the appellee. The decree we have before us does not justify the ruling of the court below, but expressly declines to interfere, or determine the value of the facts presented, for any other purpose than that of declaring and enforcing a parol contract of partition between the parties to the bill. For that purpose they were held insufficient. For other purposes their value was left to be fixed by a court of law. When the offer was *534made, the rejection of which forms the ground of the third assignment of error, the parties were in the tribunal to which they had been remitted; an action at law was on trial in which the plaintiffs in equity were called on to defend their possession of the Clingan farm ; the very facts which the chancellor had in effect declared should be submitted as a defence in such action were embodied in the offer; and we are clearly of opinion the offer should have been received, and the value of the facts for the purpose of an equitable estoppel determined by the court and jury. The third assignment of error is sustained.
So much of the second assignment as relates to the offer of the record and decree in equity on the bill for specific execution is also sustained.
The judgment is reversed and a venire facias de novo awarded.